Wheeler, J.
If, at her decease, Mrs. McAdams was the holder of the note, thereafter only her legal representative, or his assignee, could have a right of action upon it. The plaintiff's possession was prima facie evidence of ownership ; but might be rebutted by circumstances which cast suspicion and doubt upon his title. The holder of negotiable paper, indorsed in blank or made payable to bearer, is presumed to be the owner for consideration. If circumstances cast suspicion on his title, as if it came to him from or through one who had stolen it, then he must prove that he gave value for it. (1 Parsons on Con. 206.) The evidence, it is true, does not identify the note with the certainty which would be necessary in a suit upon it; nor does it amount to proof that there had been no administration on the estate of Mrs. McAdams. But it was not, it is conceived, necessary, in order to put the plaintiff upon proof of his title, or to account for his possession, that there should be proof positive of facts sufficient to negative and disprove his title. It was sufficient if the evidence cast a doubt and suspicion upon it; which we think it did. The defence before the Justice apprised the defendant that he was charged with having improperly possessed himself of the note without right. He was notified also by the petition for certiorari, to come prepared with evidence to account for his possession, and establish his right. There was evidence sufficient to subject his title to doubt and suspicion ; and under the circumstances, the Oourt very properly refused to give judgment in his favor, *554in the absence of any evidence to show that his possession was Iona fide. The judgment is affirmed.
Judgment affirmed.